Case 20-11115-mdc       Doc 25    Filed 06/16/20 Entered 06/16/20 18:01:03                Desc Main
                                  Document     Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In re: Amin Husni Yousef                             No. 20-11115

                                     Debtor          Chapter 13

Objecting Party: Goji Systems, Inc.

            OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN

      1. Plan not proposed in good faith. 11 U.S.C. § 1325(a)(3)

      2. The plan is not feasible. 11 U.S.C. § 1325(a)(6)

      3. Debtor has failed to list in any schedules or other bankruptcy filings certain computer
      and computer-related hardware (KIOSK hardware) in his possession that is owned by
      Objecting Party, including but not limited to 2x Screens, 2x PinPads, 2x Printers, and 2x
      Network Switches, which were unlawfully removed from Debtor’s LLC’s business
      premises prior to the instant bankruptcy and which were required to be returned by
      Debtor to Objecting Party prior to the filing of the instant bankruptcy. Debtor is
      unlawfully holding such property and has failed and refused to return it. Debtor violated
      applicable Bankruptcy Rules and applicable law by (a) failing to disclose in his filings
      that Debtor was holding and/or in possession of property owned by Objecting Party; (b)
      failing to list Objecting Party as a creditor or other party in interest; (a) failing to include
      Objecting Party on the matrix; (c) otherwise failing to notify Objecting Party of the
      instant bankruptcy; (d) failing and refusing to return Objecting Party’s property to it or
      providing in his plan such return; (e) to the extent that any of Objecting Party’s property
      is generally included in Debtor’s schedules as used computer equipment, misrepresenting
      Debtor’s ownership in such property, failing to list Objecting Party as owner, improperly
      listing the value of such property and improperly claiming such property as exempt.
      Objecting Party is entitled to receive a return of property owned by it and the Chapter 13
      Plan does not provide for such return.

                                                     /s/ Mark A. Haas, Esquire
                                                     ___________________________
                                                     HWANG & HAAS, PC
                                                     Mark A. Haas, Esquire
                                                     Attorney I.D. No. 37367
                                                     325 Sentry Parkway, Bldg. 5W, Suite 200
                                                     Blue Bell, PA 19422
                                                     610-680-2319
                                                     mhaas@hwanglegal.com
